Case: 16-40072      Document: 00514552731         Page: 1    Date Filed: 07/12/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 16-40072                            July 12, 2018
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

v.

RUDY MARTINEZ-CASTILLO, also known as Maurio Gonzales, also known
as Alfredo Noges-Saucedo, also known as Redolfo Martinez-Castillo, also
known as Alfredo Martinez-Savavedra,

                                                 Defendant–Appellant.


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:15-CR-204-1


 ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM: *
       We VACATE the district court’s judgment and REMAND so that the
judgment may be corrected to reflect that Rudy Martinez-Castillo was
convicted under 8 U.S.C. § 1326(b)(1).



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.